DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  It appears that “the guide groove” in line 6 is a typographical error and should be replaced with “the guide protrusion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-10 recite the limitation "The multi-axis actuator" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation "the first state" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second state" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first state" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the first state" and "the second state".  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR101722531B1).
Regarding claim 1, Kim discloses a cosmetic container having a retractable button comprising: a container body (100) filled with contents; 5a pump part (400) arranged on the upper portion of the container body in order to discharge the contents externally through a pumping action; and a button part (600) arranged on the upper portion of the pump part to make the pumping action carried out by the user's pressing and releasing action, the button part having a discharge part (610) to discharge the contents externally, 10wherein the button part has an inhalation space (700) formed inside the button part, and the inhalation space is communicated with the discharge part, is increased or decreased in volume according to pressurization and release of the button part in order to inhale the contents remaining in the discharge part (par. 0044).
Regarding claim 2, the button part comprises: a cap part (600) which is pressed or released by a user and has a discharge part (610) formed at one side; a pressing part (300) which is arranged inside the cap part to transfer pressure generated by the cap part being pressed to the pump part and has a content moving hole formed to allow 20movement of the contents (Fig. 5); and an elastic part (740) arranged between the cap part and the pressing part to generate elastic force toward the cap part, wherein the inner upper surface of the cap part and the upper surface of the pressing part are spaced apart from each other at a predetermined interval by elastic force of the elastic part (Fig. 8), 25and a space formed between the cap part and the pressing part is communicated with the content moving hole, so that the inhalation space is formed (Fig. 8).
Regarding claim 4, at least one guide protrusion (310) protrudes from the outer circumferential surface of the pressing part, and wherein the cosmetic container comprises: a rotating part (220) which is coupled to the upper portion of the container body to be relatively 10rotated and rotates together with the pressing part by receiving rotary power from the user; an elevation guide part (200) which is arranged inside the rotating part and has a guide groove (210) formed in the outer circumferential surface, the guide protrusion of the pressing art being inserted into the guide groove so that the elevation guide part guides elevation and lowering of the button part according to rotation of the rotating part (Fig. 4); and 15a pumping guide part (400) coupled with the pressing part to rotate together with the pressing part or rotate relative to the pressing part, receiving pressure of the cap part through the guide protrusion and transferring the pressure to the pump part (Fig. 7), and wherein according to rotation of the rotating part, the cosmetic container is changed into the first state where the button part is lowered down and the discharge part is accommodated in 20the rotating part or into the second state where the button part is elevated and the discharge part is exposed out of the rotating part (Fig. 4).
Regarding claim 10, in the second state (Fig. 4c), the contents are contained in at least a portion of the inhalation space (Fig. 8), and wherein when the second state is changed into the first state (Fig. 4a), the pressing part is lowered relative to the pumping guide part so that the volume of the inhalation space is decreased, and the 5decreased volume of the inhalation space is smaller than the remaining volume of the inhalation space in the second state, so that it is prevented that the contents are leaked out during the process that the second state is changed into the first state (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jung (KR101666683B1).
Regarding claim 5, the guide groove includes an inclined guide groove (Fig. 1), wherein when the rotating part is rotated, the guide protrusion moves along the inclined guide groove to guide elevation and lowering of the pressing part (Fig. 4).
Kim DIFFERS in that it does not disclose a vertical guide groove as claimed. Attention, however, is directed to the Jung reference, which discloses a vertical guide groove (330) extending downwards from an end portion of 25an inclined guide groove (320), wherein when a guide protrusion (610) moves along the inclined guide groove and is located above the vertical guide groove, the guide protrusion vertically moves along the vertical guide 30groove to perform a pumping action when the button part is pressed or released (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim reference in view of the teachings of the Jung reference by employing a vertical guide groove for the purpose of guiding the pumping action of the button.
Regarding claim 6, Kim DIFFERS in that it does not disclose a coupling groove as claimed. Attention, however, is directed to the Jung reference, which discloses a coupling groove (510) corresponding to a guide protrusion (610) is formed in the inner surface of a rotating part (500) in a vertical direction, and the guide protrusion is inserted into the coupling groove so that the pressing part is rotated together with the rotating part, and 5wherein when the rotating part rotates, the guide protrusion is moved along an inclined guide groove (320), and at the same time, is vertically moved along the coupling groove (Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim reference in view of the teachings of the Jung reference by employing a coupling groove for the purpose of guiding the pumping action of the button.
Allowable Subject Matter
Claims 3 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754